DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 07/06/2022 has been considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chein et al (US 2008/0056431 A1) in view of Lee et al (US 2006/0267912 A1).

Claim 2, Chein (Fig. 4A-4C) discloses a semiconductor device (Fig. 4C; wherein figure shows a shift register circuit) comprising: 
a first transistor (402; Fig. 4C), a second transistor (422; Fig. 4C), a third transistor (424; Fig. 4C), a fourth transistor (423; Fig. 4C), a fifth transistor (413; Fig. 4C), a sixth transistor (414; Fig. 4C), a seventh transistor (415; Fig. 4C), an eighth transistor (417; Fig. 4C), a ninth transistor (419; Fig. 4C), a tenth transistor (416; Fig. 4C), an eleventh transistor (401; Fig. 4C), 
wherein one of a source and a drain of the first transistor (402; Fig. 4C) is electrically connected to one of a source and a drain of the second transistor (422; Fig. 4C), one of a source and a drain of the third transistor (424; Fig. 4C), one of a source and a drain of the fourth transistor (423; Fig. 4C), and a first wiring (N; Fig. 4C; wherein discloses output signal N; Fig. 4B), 
wherein a gate of the first transistor (402; Fig. 4C) is electrically connected (N5; Fig. 4C) to one of a source and a drain of the fifth transistor (413; Fig. 4C), 
wherein a gate of the fourth transistor (423; Fig. 4C) is electrically connected (Paragraph [0039]; wherein discloses “The gate of the thirteenth transistor 423 is coupled to the gate of the third transistor 413, which is not shown in the figure”) to a gate of the fifth transistor (413; Fig. 4C), one of a source and a drain of the sixth transistor (414; Fig. 4C), one of a source and a drain of the seventh transistor (415; Fig. 4C), and one of a source and a drain of the tenth transistor (416; Fig. 4C), 
wherein a gate of the sixth transistor (414; Fig. 4C) is electrically connected to one of a source and a drain of the eighth transistor (417; Fig. 4C) and one of a source and a drain of the ninth transistor (419; Fig. 4C), 
wherein the other of the source and the drain of the fourth transistor (423; Fig. 4C) is electrically connected to (Fig. 4C; wherein figure shows being connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line) the other of the source and the drain of the tenth transistor (416; Fig. 4C; wherein figure shows electrode of transistor 416 connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line) and a second wiring (VSS; Fig. 4C and  4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line), 
wherein the other of the source and the drain of the fifth transistor (413; Fig. 4C) is electrically connected (Fig. 4C; wherein figure shows being connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line) to the other of the source and the drain of the seventh transistor (415; Fig. 4C; wherein figure shows electrode of transistor 415 connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line), 
wherein the other of the source and the drain of the eighth transistor (417; Fig. 4C) is electrically connected to a third wiring (CK; Fig. 4C), 
wherein the gate of the first transistor (402; Fig. 4C) is electrically connected to one of a source and a drain of the eleventh transistor (401; Fig. 4C), 
wherein the first wiring (N; Fig. 4C) is a gate signal line (Fig. Fig. 4A and 4B; Paragraph [0031]), 
wherein the second wiring is a power line (VSS; Fig. 4C and 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line), and 
wherein the third wiring is a clock signal line (CK; Fig. 4C).  
Chein does not expressly disclose a twelfth transistor, and a thirteenth transistor, and
wherein the other of the source and the drain of the eleventh transistor is electrically connected to one of a source and a drain of the twelfth transistor and one of a source and a drain of the thirteenth transistor.
Lee (Fig. 8) discloses a twelfth transistor (Q54; Fig. 8), and a thirteenth transistor (Q52; Fig. 8), and
wherein the other of the source and the drain of the eleventh transistor (Q1; Fig. 8) is electrically connected to one of a source and a drain of the twelfth transistor (Q54; Fig. 8) and one of a source and a drain of the thirteenth transistor (Q52; Fig. 8).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chein’s shift register circuit by applying holding part and discharging part, as taught by Lee, so to use a shift register circuit with holding part and discharging part for providing a shift register with improved electrical characteristics (Paragraph [0010]).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chein et al (US 2008/0056431 A1) in view of Lee et al (US 2006/0267912 A1), and Tsai et al (US 2010/0150302 A1).

Claim 4, Claim 2, Chein (Fig. 4A-4C) discloses a semiconductor device (Fig. 4C; wherein figure shows a shift register circuit) comprising: 
a first transistor (402; Fig. 4C), a second transistor (422; Fig. 4C), a third transistor (424; Fig. 4C), a fourth transistor (423; Fig. 4C), a fifth transistor (413; Fig. 4C), a sixth transistor (414; Fig. 4C), a seventh transistor (415; Fig. 4C), an eighth transistor (417; Fig. 4C), a ninth transistor (419; Fig. 4C), a tenth transistor (416; Fig. 4C), an eleventh transistor (401; Fig. 4C), 
wherein one of a source and a drain of the first transistor (402; Fig. 4C) is electrically connected to one of a source and a drain of the second transistor (422; Fig. 4C), one of a source and a drain of the third transistor (424; Fig. 4C), one of a source and a drain of the fourth transistor (423; Fig. 4C), and a first wiring (N; Fig. 4C; wherein discloses output signal N; Fig. 4B), 
wherein a gate of the first transistor (402; Fig. 4C) is electrically connected (N5; Fig. 4C) to one of a source and a drain of the fifth transistor (413; Fig. 4C), 
wherein a gate of the fourth transistor (423; Fig. 4C) is electrically connected (Paragraph [0039]; wherein discloses “The gate of the thirteenth transistor 423 is coupled to the gate of the third transistor 413, which is not shown in the figure”) to a gate of the fifth transistor (413; Fig. 4C), one of a source and a drain of the sixth transistor (414; Fig. 4C), one of a source and a drain of the seventh transistor (415; Fig. 4C), and one of a source and a drain of the tenth transistor (416; Fig. 4C), 
wherein a gate of the sixth transistor (414; Fig. 4C) is electrically connected to one of a source and a drain of the eighth transistor (417; Fig. 4C) and one of a source and a drain of the ninth transistor (419; Fig. 4C), 
wherein the other of the source and the drain of the fourth transistor (423; Fig. 4C) is electrically connected to (Fig. 4C; wherein figure shows being connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line) the other of the source and the drain of the tenth transistor (416; Fig. 4C; wherein figure shows electrode of transistor 416 connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line) and a second wiring (VSS; Fig. 4C and  4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line), 
wherein the other of the source and the drain of the fifth transistor (413; Fig. 4C) is electrically connected (Fig. 4C; wherein figure shows being connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line) to the other of the source and the drain of the seventh transistor (415; Fig. 4C; wherein figure shows electrode of transistor 415 connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line), 
wherein the other of the source and the drain of the eighth transistor (417; Fig. 4C) is electrically connected to a third wiring (CK; Fig. 4C), 
wherein the gate of the first transistor (402; Fig. 4C) is electrically connected to one of a source and a drain of the eleventh transistor (401; Fig. 4C), 
wherein the first wiring (N; Fig. 4C) is a gate signal line (Fig. Fig. 4A and 4B; Paragraph [0031]), 
wherein the second wiring is a power line (VSS; Fig. 4C and 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line), and 
wherein the third wiring is a clock signal line (CK; Fig. 4C).  
Chein does not expressly disclose a twelfth transistor, and a thirteenth transistor, and
wherein the other of the source and the drain of the eleventh transistor is electrically connected to one of a source and a drain of the twelfth transistor and one of a source and a drain of the thirteenth transistor.
Lee (Fig. 8) discloses a twelfth transistor (Q54; Fig. 8), and a thirteenth transistor (Q52; Fig. 8), and
wherein the other of the source and the drain of the eleventh transistor (Q1; Fig. 8) is electrically connected to one of a source and a drain of the twelfth transistor (Q54; Fig. 8) and one of a source and a drain of the thirteenth transistor (Q52; Fig. 8).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chein’s shift register circuit by applying holding part and discharging part, as taught by Lee, so to use a shift register circuit with holding part and discharging part for providing a shift register with improved electrical characteristics (Paragraph [0010]).
Chein in view of Lee does not expressly disclose wherein a channel formation region of the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the seventh transistor, the eighth transistor, the ninth transistor, the tenth transistor, the eleventh transistor, the twelfth transistor, and the thirteenth transistor comprises polycrystalline silicon.
Tsai (Fig. 4) discloses wherein a channel formation region of the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the seventh transistor, the eighth transistor, the ninth transistor, the tenth transistor, the eleventh transistor, the twelfth transistor, and the thirteenth transistor comprises polycrystalline silicon (Paragraph [0003]; wherein discloses the shift register utilized low temperature polycrystalline silicon (LTPS) TFTs; therefore using this type of transistor in a shift register circuit was known).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chein in view of Lee’s shift register circuit by applying LTPS TFTs, as taught by Tsai, so to use a shift register circuit with LTPS TFTs for providng the GOA design and reduces the manufacturing cost of an LCD panel. Furthermore, it can reduce the stress and improves the reliability of operation of the LCD panel (Paragraph [0122]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2008/0170064 A1) in view of Chein et al (US 2008/0056431 A1), Lee et al (US 2006/0267912 A1), and Tsai et al (US 2010/0150302 A1).

Claim 5, Lee (Fig. 1-4) discloses a semiconductor device (20 and 30; Fig. 2; wherein figure shows two gate driving circuits) comprising: 
a first gate driver (20; Fig. 2) and a second gate driver (30; Fig. 2) over a substrate (Paragraph [0038]; wherein discloses “The gate drivers 20 and 30 for individually driving the plurality of gate lines GL1 to GLm are integrated into the TFT substrate”); and 
a pixel portion (Fig. 2; wherein discloses a pixel area; Paragraph [0038]; wherein discloses “The TFT substrate includes a plurality of gate lines GL, a plurality of data lines DL, a pixel area formed at an intersection between the gate line GL and the data line DL, a TFT connected to the gate line GL and the data line DL at each pixel area, and a pixel electrode connected to the TFT”) over the substrate (Paragraph [0038]; wherein discloses a TFT substrate), the pixel portion (Fig. 2; Paragraph [0038]) electrically connected (GL1-GLm; Fig. 2) to the first gate driver (20; Fig. 2) and the second gate driver (30; Fig. 2), wherein the pixel portion (Fig. 2; Paragraph [0038]) is positioned between the first gate driver (20; Fig. 2) and the second gate driver (30; Fig. 2), wherein at least one (STG1; Fig. 3 and 4) of the first gate driver (20; Fig. 3) and the second gate driver (30; Fig. 3) comprises a plurality of transistors (Fig. 4; wherein figure shows circuit for the stages within the two gate driving circuits).
Lee does not expressly disclose wherein at least one of the gate drivers comprises a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, an eighth transistor, a ninth transistor, a tenth transistor, an eleventh transistor, 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor, one of a source and a drain of the third transistor, one of a source and a drain of the fourth transistor, and a first wiring, 
wherein a gate of the first transistor is electrically connected to one of a source and a drain of the fifth transistor, 
wherein a gate of the fourth transistor is electrically connected to a gate of the fifth transistor, one of a source and a drain of the sixth transistor, one of a source and a drain of the seventh transistor, and one of a source and a drain of the tenth transistor, 
wherein a gate of the sixth transistor is electrically connected to one of a source nd a drain of the eighth transistor and one of a source and a drain of the ninth transistor, 
wherein the other of the source and the drain of the fourth transistor is electrically connected to the other of the source and the drain of the tenth transistor and a second wiring, 
wherein the other of the source and the drain of the fifth transistor is electrically connected to the other of the source and the drain of the seventh transistor, 
wherein the other of the source and the drain of the eighth transistor is electrically connected to a third wiring, 
wherein the gate of the first transistor is electrically connected to one of a source and a drain of the eleventh transistor, 
wherein the first wiring is a gate signal line, 
wherein the second wiring is a power line, and 
wherein the third wiring is a clock signal line.  
Chein (Fig. 4A-4C) discloses wherein at least one of the gate drivers comprises a first transistor (402; Fig. 4C), a second transistor (422; Fig. 4C), a third transistor (424; Fig. 4C), a fourth transistor (423; Fig. 4C), a fifth transistor (413; Fig. 4C), a sixth transistor (414; Fig. 4C), a seventh transistor (415; Fig. 4C), an eighth transistor (417; Fig. 4C), a ninth transistor (419; Fig. 4C), a tenth transistor (416; Fig. 4C), an eleventh transistor (401; Fig. 4C), 
wherein one of a source and a drain of the first transistor (402; Fig. 4C) is electrically connected to one of a source and a drain of the second transistor (422; Fig. 4C), one of a source and a drain of the third transistor (424; Fig. 4C), one of a source and a drain of the fourth transistor (423; Fig. 4C), and a first wiring (N; Fig. 4C; wherein discloses output signal N; Fig. 4B), 
wherein a gate of the first transistor (402; Fig. 4C) is electrically connected (N5; Fig. 4C) to one of a source and a drain of the fifth transistor (413; Fig. 4C), 
wherein a gate of the fourth transistor (423; Fig. 4C) is electrically connected (Paragraph [0039]; wherein discloses “The gate of the thirteenth transistor 423 is coupled to the gate of the third transistor 413, which is not shown in the figure”) to a gate of the fifth transistor (413; Fig. 4C), one of a source and a drain of the sixth transistor (414; Fig. 4C), one of a source and a drain of the seventh transistor (415; Fig. 4C), and one of a source and a drain of the tenth transistor (416; Fig. 4C), 
wherein a gate of the sixth transistor (414; Fig. 4C) is electrically connected to one of a source and a drain of the eighth transistor (417; Fig. 4C) and one of a source and a drain of the ninth transistor (419; Fig. 4C), 
wherein the other of the source and the drain of the fourth transistor (423; Fig. 4C) is electrically connected to (Fig. 4C; wherein figure shows being connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line) the other of the source and the drain of the tenth transistor (416; Fig. 4C; wherein figure shows electrode of transistor 416 connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line) and a second wiring (VSS; Fig. 4C and  4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line), 
wherein the other of the source and the drain of the fifth transistor (413; Fig. 4C) is electrically connected (Fig. 4C; wherein figure shows being connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line) to the other of the source and the drain of the seventh transistor (415; Fig. 4C; wherein figure shows electrode of transistor 415 connected to VSS; Fig. 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line), 
wherein the other of the source and the drain of the eighth transistor (417; Fig. 4C) is electrically connected to a third wiring (CK; Fig. 4C), 
wherein the gate of the first transistor (402; Fig. 4C) is electrically connected to one of a source and a drain of the eleventh transistor (401; Fig. 4C), 
wherein the first wiring (N; Fig. 4C) is a gate signal line (Fig. Fig. 4A and 4B; Paragraph [0031]), 
wherein the second wiring is a power line (VSS; Fig. 4C and 4B; wherein figure 4B shows each stage of the shift register having a single input terminal connected to the VSS voltage line, therefore both VSS lines shown in figure 4C are connected to the same power line), and 
wherein the third wiring is a clock signal line (CK; Fig. 4C).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s semiconductor device by applying a gate driver, as taught by Chein, so to use a semiconductor device with a gate drivers for reducing a load of a bootstrap voltage of the shift register to have a better efficiency and to extend the lifetime of the LCD panel (Paragraph [0015]).
Lee in view of Chein does not expressly disclose a twelfth transistor, and a thirteenth transistor, and
wherein the other of the source and the drain of the eleventh transistor is electrically connected to one of a source and a drain of the twelfth transistor and one of a source and a drain of the thirteenth transistor.
Lee (Fig. 8) discloses a twelfth transistor (Q54; Fig. 8), and a thirteenth transistor (Q52; Fig. 8), and
wherein the other of the source and the drain of the eleventh transistor (Q1; Fig. 8) is electrically connected to one of a source and a drain of the twelfth transistor (Q54; Fig. 8) and one of a source and a drain of the thirteenth transistor (Q52; Fig. 8).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Chein’s shift register circuit by applying holding part and discharging part, as taught by Lee, so to use a shift register circuit with holding part and discharging part for providing a shift register with improved electrical characteristics (Paragraph [0010]).
Lee in view of Chein and Lee does not expressly disclose wherein a channel formation region of the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the seventh transistor, the eighth transistor, the ninth transistor, the tenth transistor, the eleventh transistor, the twelfth transistor, and the thirteenth transistor comprises polycrystalline silicon.
Tsai (Fig. 4) discloses wherein a channel formation region of the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the seventh transistor, the eighth transistor, the ninth transistor, the tenth transistor, the eleventh transistor, the twelfth transistor, and the thirteenth transistor comprises polycrystalline silicon (Paragraph [0003]; wherein discloses the shift register utilized low temperature polycrystalline silicon (LTPS) TFTs; therefore using this type of transistor in a shift register circuit was known).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Chein and Lee’s shift register circuit by applying LTPS TFTs, as taught by Tsai, so to use a shift register circuit with LTPS TFTs for providng the GOA design and reduces the manufacturing cost of an LCD panel. Furthermore, it can reduce the stress and improves the reliability of operation of the LCD panel (Paragraph [0122]).

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
With respect to claim 2, the Applicant argued in the submitted response on pages 7-8 that the prior art reference of Chein et al (US 2008/0056431 A1) does not teach or discloses “the other of the source and the drain of the fourth transistor is electrically connected to the other of the source and the drain of the tenth transistor and a second wiring” and “the other of the source and the drain of the fifth transistor is electrically connected to the other of the source and the drain of the seventh transistor,” as recited in claim 2.
The Examiner respectfully disagrees with this argument. As pointed to figure 4C of Chein in the response, the transistors 423, 413, 416, and 415 have an electrode connected to a VSS terminal. The figure 4C does not specifically show a single wire, but as shown in figure 4B, each stage of shift register is connected to a single wire of the power line VSS. Therefore it is clear that both lines of VSS in figure 4C are connected to the same VSS line in figure 4B. In light of this teaching the Examiner believes the prior art still teaches the common connections as claimed in the independent claim 2.  
With respect to claim 2, the Applicant argued in the submitted response on pages 8-9 that the prior art reference of Lee et al (US 2006/0267912 A1) does not teach or discloses the claimed twelfth and thirteenth transistors. 
The Examiner respectfully disagree with the submitted argument. First the claim states “wherein the other of the source and the drain of the eleventh transistor is electrically connected to one of a source and a drain of the twelfth transistor and one of a source and a drain of the thirteenth transistor.” The claim is directed to the circuit is connected and not its driving method as argued. If the elements are performing a specific function it is not being claimed. In light of this the Examiner broadly reads the claim as being a diode connected transistor connected to two other transistors. The Examiner suggest the claims to be amended to include the connections the gate electrodes or the other electrodes for the twelfth and thirteenth transistors to overcome the current rejection. Further in the Examiner initiated interview the Applicant pointed to Applicant’s figure 18 as teaching the 11th, 12th, and 13th transistor. 
 

    PNG
    media_image1.png
    359
    371
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    518
    725
    media_image2.png
    Greyscale


Therefore as shown above an electrode of transistor 12 (Q54), and an electrode of 13 (Q52) is connected to the electrode of 11 (Q1). As the Claim is currently broadly written would still read on the elements disclosed by Lee et al (US 2006/0267912 A1). 
	With respect to claims 4 and 5, the Applicant argues in the submitted response on page 10 that the claim contains the same allowable subject matter as claim 2.
	The Examiner respectfully disagrees with this argument. See response to claim 2 above and respective rejections to claim 4 and 5 above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        09/13/2022